May 16, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        TRACY HOLLISTER, Appellant

NO. 14-12-00529-CV                          V.

 MALONEY, MARTIN & MITCHELL LLP, MIKE MARTIN, P.C. AND MIKE
   MARTIN, INDIVIDUALLY AND FRANK W. MITCHELL, Appellees
               ________________________________

       This cause, an appeal from the judgment in favor of APPELLEES, was
heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We order APPELLANT to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.